MEMORANDUM**
Peytcho Peytchev-Peytcheva, a native and citizen of Bulgaria, petitions for review *332of the Board of Immigration Appeals’ (“BIA”) decision affirming without opinion the immigration judge’s (“IJ”) denial of his application for asylum. We have jurisdiction under 8 U.S.C. § 1252(a) and review for substantial evidence Peytchev-Peytcheva’s eligibility for asylum. See Avetova-Elisseva v. INS, 213 F.3d 1192, 1196 (9th Cir.2000). We grant the petition and remand.
Substantial evidence does not support the IJ’s denial of Peytchev-Peytcheva’s asylum claim. See Korablina v. INS, 158 F.3d 1038, 1045 (9th Cir.1998). Peytchev-Peytcheva’s asylum application and testimony compels the conclusion that he established past persecution, based on the repeated violent attacks and sexual assaults that he suffered on account of his ethnic Roma identity, and the government’s inability or unwillingness to control his persecutors, even after Peytchev-Peytcheva’s reported incidents to the police. See id.
We therefore grant the petition and remand this case to the BIA for the Attorney General to exercise his discretion. See Baballah v. Ashcroft, 367 F.3d 1067, 1079 (9th Cir.2004).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the *332courts of this circuit except as provided by Ninth Circuit Rule 36-3.